Citation Nr: 0823018	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  95-16 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint and disc disease of the lumbar 
spine, status post laminectomies.

4.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1980 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for lumbar spine degenerative arthritis rated 10 
percent disabling, granted service connection for cervical 
spine degenerative disc and joint disease rated 20 percent, 
and denied service connection fro hearing loss and tinnitus.

In May 2002, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing held at the RO.  
Following that hearing, in December 2003, the Board remanded 
the claims to the Appeals Management Center (AMC) for 
additional evidentiary development.  In June 2006, the AMC, 
based on recent VA examinations and medical opinions, 
recharacterized the lumbar spine disability to include 
degenerative disc disease and granted an increased, 40 
percent evaluation effective from the date of service 
connection.  Additionally, the AMC granted entitlement to 
periods of temporary total evaluation under 38 C.F.R. § 4.30 
for convalescence after surgery, from June 28, 1995 to 
December 1, 1995, and from December 16, 1996 to May 1, 1997.  
These periods of temporary total disability, as they 
represent the maximum possible evaluation, are considered to 
be full grants of the benefit sought on appeal, and hence 
will not be discussed below.

The directed development having been accomplished, all issues 
remaining on appeal have now been returned to the Board for 
further appellate consideration.

A claim of entitlement to a total rating based on individual 
unemployability for the period prior to October 1, 2006, when 
a schedular 100 percent rating was granted, is referred to 
the RO for appropriate action.  At several times after his 
June 1995 injury, the veteran stated that due to his service 
connected disabilities, he was unable to work.  Several 
doctors have indicated this is the case.  In light of his 
basic schedular eligibility for that benefit under 38 C.F.R. 
§ 4.16, action on the inferred claim by the RO is required.


FINDINGS OF FACT

1.  Sensorineural hearing loss was shown on entry into 
service, and did not undergo an increase in severity therein.

2.  Recurrent tinnitus was first manifested during active 
duty service.

3.  Prior to June 28, 1995, the veteran's lumbar spine 
disability was manifested by degenerative arthritis, positive 
Goldthwaite's sign, and limitations of mobility.

4.  Since June 28, 1995, the veteran's lumbar spine 
disability has been manifested by degenerative arthritis and 
pronounced disc disease, with persistent neurological 
symptoms, intermittent relief, and severe impairment of 
function; surgeries requiring periods of convalescence were 
performed.

5.  The veteran's cervical spine degenerative arthritis is 
manifested by no greater than moderate limitation of motion, 
with limitation of motion due to pain of 20 to 30 degrees 
flexion.



CONCLUSIONS OF LAW

1.  Service connection for bilateral sensorineural hearing 
loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  Service connection for bilateral tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for assignment of an evaluation in excess of 
20 percent for degenerative arthritis of the cervical spine 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.71a, Diagnostic 
Code 5290 (2003).

4.  Prior to June 28, 1995, the criteria for an evaluation in 
excess of 40 percent for degenerative arthritis of the lumbar 
spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.71a, 
Diagnostic Code 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).

5.  Between December 1, 1995, and December 16, 1996, and 
since May 1, 1997, the criteria for an evaluation of 60 
percent for degenerative arthritis and disc disease of the 
lumbar spine are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.71a, 
Diagnostic Code 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to the evaluations of lumbar and cervical spine 
disabilities, this appeal arises from the veteran's 
disagreement with the initial evaluations assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no additional discussion of the duty to 
notify is required with respect to the lumbar or cervical 
spine disabilities.

With regard to the claims of service connection for hearing 
loss and tinnitus, the Board notes that the VCAA was enacted 
during the pendency of the appeal.  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Unfortunately, no compliant 
notice has been sent to the veteran in this case.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) 

The essential fairness of the adjudication here has not been 
affected by the deficient notice to the veteran in light of 
his demonstrated actual knowledge of the elements of a claim 
for service connection, the need for specific evidence and 
information to substantiate that claim, and the respective 
obligations of VA and the veteran in obtaining such.  
Statements of the case and supplemental statements of the 
case provided to the veteran in September 1994, March, 1995, 
April 1996, November 1998, November 2001, June 2006, and May 
2007 have all informed the veteran of the required notice 
elements.  While this is not effective as actual notice, it 
is evidence of his knowledge of the elements.  Further, the 
veteran has demonstrated his actual knowledge in 
correspondence with VA regarding development for private 
medical records, his testimony before a hearing officer at 
the RO and before the undersigned Veterans Law Judge, and 
argument regarding how the evidence of record substantiates 
his claims.  Adjudication may proceed without prejudice to 
the veteran. 

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient and 
inpatient treatment records from all VA medical facilities 
identified by he veteran or in the record.  Service treatment 
and personnel records have been obtained.  The veteran 
submitted private medical records, which VA has translated 
from Spanish where required, and he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The appellant was 
afforded multiple VA medical examinations from 1993 to 2005.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Evidence

Service treatment records reveal that during a November 1979 
examination for enlistment, high frequency hearing loss was 
noted in the right ear; there were elevated puretone 
thresholds on the left:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
X
55
LEFT
25
15
15
X
35

The veteran complained of bilateral ear pain during active 
duty on several occasions, and was treated for infections.  
In October and November 1981, he was evaluated for continuing 
ear complaints.  He reported "buzzing sometimes."  
Bilateral high frequency hearing loss was diagnosed, and the 
examiner noted the condition existed prior to service.  The 
right ear continued to be worse than the left.  He continued 
to complain of ear pain and pressure.  Audiometric testing 
during a March 1987 periodic examination also showed right 
ear high frequency hearing loss and elevated left ear 
puretone thresholds, as did 1988, 1989, and 1991 evaluations.  
The 1988 audiometry specifically noted that the veteran was 
routinely exposed to hazardous noise.  The August 1992 
examination on separation from service showed audiometric 
results generally the same or better than on entry in both 
the right and left ears.  Only the 4000 Hz frequency showed a 
slight worsening of hearing acuity, by 5 decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
45
40
LEFT
25
15
5
40
25

During July 1993 VA examinations, the tympanic membranes were 
intact, and there was no evidence of any ear disease.  One 
examiner noted that the left ear was filled with cerumen and 
the right membrane was scarred.  The veteran reported 
occasional pain and tinnitus.  He had difficulty 
understanding some words.  Audiometry showed moderate to 
moderately severe high frequency sensorineural hearing loss 
on the right and  mild high frequency sensorineural hearing 
loss on the left:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
45
60
50
LEFT
20
10
5
35
35

The average pure tone threshold was 42 in the right ear and 
21 in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 98 
percent in the left ear.  No opinion was offered regarding 
aggravation of the pre-existing hearing loss by service.

The veteran testified at a personal hearing before a hearing 
officer at the RO in February 1995.  At that time, in 
conjunction with statements by his representative, the 
veteran stated that although there was evidence of a hearing 
loss prior to service, it was limited to the right ear and 
was aggravated by noise exposure in service.  He indicated 
that there had been a rapid deterioration of his hearing to 
the present day.  He also contended that the testing 
performed at separation from service was conducted in a noisy 
environment and should not be considered a valid test.  The 
veteran stated he was exposed to excessive noise in service 
as a mechanic and from combat, and he had first noticed 
tinnitus in 1991.  The noise at that time was minor, but has 
progressed.  He described a blockage of his ears.  

VA treatment records reveal complaints of worsening hearing 
and tinnitus in January 1995.  Audiometry showed bilateral 
moderate to severe sensorineural hearing loss, worse since 
1993.  The veteran reported the recent onset of tinnitus 
bilaterally, along with vertigo.  The examiner noted that the 
results were consistent with a cochlear pathology.  
Evaluation in April 1995 confirmed the worsening hearing; the 
doctor noted that etiology of the hearing loss was unclear.  
At that time, the veteran reported that he had difficulty 
hearing the tones due to tinnitus.  The evaluator noted that 
the reliability of the test was poor.  In January 1997, the 
veteran complained of high pitched tinnitus for four to five 
years, accompanied by dizzy spells.  Tympanic membranes were 
intact and the ear canals clear.  Audiometric testing was 
performed, but the examiner stated it was unreliable. 

In May 2002, the veteran testified before the undersigned 
Veterans Law Judge at a personal hearing held at the RO.  He 
stated that he was exposed to high levels of noise during 
service, particularly during Operation Desert Storm.  He had 
to travel to the front lines to attempt on-site repair of 
tanks and trucks, and he worked without hearing protection.  
Guns would fire when he was nearby.  The veteran first noted 
impaired hearing prior to his deployment, however, due to 
tinnitus in both ears.  Initially the "whining" as not 
severe, but over the years has increased in frequency and 
volume.

A VA audiometry examination was performed in June 2004.  At 
that time, the veteran reported a "whining" tinnitus in 
both ears and a daily "plugged" feeling. When his ears feel 
plugged, he can feel his footsteps.  He stated that sometimes 
he cannot hear a thing.  He had particular trouble hearing 
children.  He tried to read lips.  The veteran reported in-
service noise exposure during Operation Desert Storm, from 
gunfire and explosions.  Additionally, he was exposed to tank 
and truck engine noises in service as a mechanic.  He also 
performed vehicle maintenance after service for about a year.  
He denied recreational noise exposure.  The veteran stated he 
was treated about five times in service for ear complaints, 
and was prescribed drops.  He stated that testing on 
separation was not reliable because the testing environment 
was very noisy.  On physical examination, there was cerumen 
build up in the left ear, which was removed prior to testing.  
Objective testing was considered unreliable by the examiner 
due to exaggerated behaviors and partial word responses.  A 
second test was administered, and was again felt to be 
unreliable; it did show improvement over the prior test.  The 
examiner did opine that there was normal to moderately severe 
hearing loss bilaterally, worse on the right and at the 
higher frequencies, based on the pattern of objective testing 
and not on the degree of reported impairment.  The examiner 
reviewed the claims file, including service treatment 
records, and opined that the veteran's pre-existing hearing 
loss was not aggravated by military service.  She noted that 
testing throughout service did not establish progression of 
hearing loss.  She opined that the hearing loss and tinnitus 
were at least as likely as not due to the same etiology; she 
also noted the isolated complaint of tinnitus in service.

Hearing Loss

The evidence of record clearly establishes the existence of 
bilateral hearing impairment upon the veteran's entry into 
service, worse on the right than on the left.  The notation 
of this impairment on the November 1979 examination rebuts 
the presumption of soundness on entry.  38 C.F.R. § 3.304.  
The veteran was treated for complaints of ear problems and 
hearing difficulty during service; he is not, however, 
entitled to the benefit of the presumption of aggravation.  

Regulations provide that where a disability undergoes an 
increase in severity during service, clear and unmistakable 
evidence is required to rebut the presumption that such 
increase is due to service and not to the natural progression 
of the condition.  Aggravation is not conceded where the 
evidence establishes that there was in fact no increase in 
severity during service.  38 C.F.R. § 3.306.  Here, a lay 
review of the audiometric testing conducted before and during 
service, as well as upon separation, reveals that puretone 
thresholds, while showing variation, are generally equal at 
the start and finish of the veteran's twelve year period of 
active duty.  The Board does not rely upon its own lay 
review, however.  A VA audiologist reviewed the complete 
claims file, including service treatment records and post-
service VA records, and concluded that there was no worsening 
of hearing over the course of service.  

The veteran has expressed his belief that his hearing 
worsened during service, and that the worsening is related to 
in-service noise exposure.  As a layperson, he is not 
competent to express opinions on issues requiring specialized 
training or knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Further, though he is competent to describe 
subjective worsening of hearing, that observation in this 
case is rebutted by the objective medical evidence showing no 
actual worsening.  The Board notes as well that the veteran 
has indicated that testing conditions at separation made the 
test more difficult for him, implying that the results were 
misleadingly good, and further undermining the allegation of 
worsening.  The Board finds that in light of the absence of 
any objective evidence of worsening of the pre-existing 
hearing loss in service, the claim must be denied.

Tinnitus

As was noted above, the veteran reported a single episode of 
"buzzing" while on active duty in 1981.  Service treatment 
records do not show any recurrence of the symptom while on 
active duty.  Post-service VA treatment records, however, do 
establish recurrent tinnitus since separation.  The veteran 
has consistently reported that he has had tinnitus regularly 
since approximately 1992; he has stated that it began shortly 
before his deployment to the Persian Gulf, and has grown 
worse over the years.

The June 2004 VA examiner opined that the cause of the 
tinnitus was unknown, but it was most likely related to the 
documented hearing loss.  She did note the complaint of 
tinnitus in service.

Unlike hearing loss, tinnitus was not noted on entry into 
service, and the presumption of soundness therefore applies.  
38 C.F.R. § 3.304.  The evidence also establishes that 
tinnitus was first noted while the veteran was on active 
duty, and that he has made consistent complaints of tinnitus 
since service, both on VA examinations and during VA 
treatment.  While the June 2004 examiner does indicate that 
the tinnitus was likely related to nonservice connected 
hearing loss, this opinion is outweighed by the documented 
evidence of onset in service and the evidence of continuity 
of symptoms since service.  All reasonable doubt is resolved 
in favor of the veteran, and service connection for tinnitus 
is granted.

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating. 
 38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Further, evaluation of a service-connected disability based 
on limitation of motion requires adequate consideration of 
actual functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
DeLuca v. Brown , 8 Vet. App. 202 (1995).  Where a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Evidence

Service treatment records reveal repeated complaints of low 
back pain following a fall in 1989.  There was no radiation 
from the low back.  In 1991, the veteran strained his 
cervical spine, which caused radiating pain to his arms.  
This resolved, although the veteran continued to report pain 
in the thoracic section of the spine and his shoulders.  
Chronic low back pain was documented on the August 1992 
examination for separation from service.

On July 1993 VA examination, the veteran reported that he had 
injured his entire back in a fall on an escalator.  He 
complained of low back pain.  The cervical spine was measured 
in 60 degrees flexion, 0 degrees extension with pain, 15 
degrees left lateral flexion with pain, 30 degrees right 
rotation, and 20 degrees left rotation.  Squatting, heel 
walking, and toe walking caused low back pain.  Lumbar spine 
flexion was to 60 degrees with pain, and extension was to 10 
degrees with pain.  Lateral flexion wad to 20 degrees 
bilaterally, and rotation was to 40 degrees bilaterally, both 
with pain.  Movement of the lower extremities caused low back 
pain to the right of midline.  Goldthwaite's test was 
positive bilaterally.  The thoracic and lumbar spines were 
tender to palpation.  Muscle spasm was present in the 
thoracic spine.  Decreased sensation was noted in the right 
lower extremity.

VA treatment records from July 1993 to June 1995 reveal 
complaints of continued low back pain, treated with 
medication.  Complaints were general and made in context of 
renewal of prescriptions for nonsteroidal anti-inflammatory 
medication. In May 1994, an antalgic gait was noted.  The 
veteran moved stiffly due to pain.  Flexion was limited, and 
he was unable to extend the back secondary to pain.

During his testimony before the RO hearing officer in 
February 1995, the veteran stated that he took medication for 
spasms of the neck and back, as well as for related 
headaches.  He indicated that once he was prescribed 
medication, he stopped seeking frequent treatment, and was 
seen only every three months or so at the arthritis clinic.  
He tried physical therapy, but it was not helpful and caused 
additional problems afterwards.  Pain was constant, and he 
limited his movement due to pain.

In June 1995, the veteran reported to the VA for a strength 
capacity test in connection with a job application.  During 
the test, he felt a sharp pain in his back.  He continued, 
and went to work the next day.  At that time, he experienced 
more pain and experienced numbness and tingling in his left 
leg.  He was treated at the emergency room, but later 
returned for additional treatment.  A herniated nucleus 
pulposus was diagnosed at L5-S1, and in July 1995 a lumbar 
laminectomy and discectomy were performed.  Following 
surgery, the veteran underwent physical therapy, but 
continued to complain of pain in the back and radiation to 
the lower extremities. He also reported continued neck pain, 
and a soft cervical collar was provided in August 1995.

During a December 1995 VA examination, the veteran reported 
intermittent pain in his neck, and continued severe low back 
pain.  He stated his symptoms had worsened since surgery, and 
he was mostly dependent on a wheelchair to ambulate.  He had 
pain the length of the spine, with radiation to the left leg, 
and numbness and tingling.  The doctor stated the pain was 
"persistent" based on the veteran's description.  Cervical 
range of motion was 30 degrees flexion, 10 degrees extension, 
right lateral rotation and flexion 10 degrees, and left 
lateral rotation and flexion to 5 degrees.  The lumbar and 
thoracic spine showed diffuse tenderness.  Lumbar range of 
motion was 30 degrees flexion, 5 degrees extension, and right 
lateral flexion and rotation to 5 degrees.  No left side 
motion was reported.  The examiner described lumbar motion as 
"very much limited."  Deep tendon reflexes were 2+ at the 
knees and ankles.

The veteran underwent a second back surgery in December 1996 
due to chronic low back pain and radicular pain of the lower 
extremities following the July 1995 laminectomy.  A partial 
laminectomy at L4-L5, partial bilateral L3-L4 and L4-L5 
facectomies and neuroforaminotomies were performed.  A VA 
examination was scheduled for January 1997, but the doctor 
opined that due to the recent surgery, a true picture of the 
veteran's physical condition could not be determined.  A 
neurological assessment was made at that time, which showed 
normal sensation in the upper extremities and decreased 
sensation in the left L5-S1 distribution.

VA treatment records following the second surgery, through 
2005, reveal that the veteran continued to complain of pain, 
but noted improvement in numbness and tingling.  The pain in 
the left leg and foot prevented him from placing weight on 
the limb when walking.  Physical therapy noted multiple pain 
trigger points along the spine and in the left lower 
extremity.  In May 1997, the veteran continued to complain of 
chronic pain and during therapy demonstrated exaggerated pain 
behaviors.  He continued to use a wheelchair, but was 
encouraged to participate in therapy and improve his gait and 
mobility.  By June 1997, the veteran was ambulating with a 
walker, though he still reported persistent low back pain and 
used a wheelchair sometimes.

Evaluation in June 1998 revealed that the veteran could not 
turn his head to the left.  There was some weakness in the 
upper and lower extremities.  In December 1998, the veteran 
reported that his back and lower extremity pain continued.  
He did indicate he was more mobile, and used a cane to walk a 
block but was in a wheelchair at the appointment.  Walking, 
sitting, and lifting exacerbated pain, which he described as 
"shooting."  He was having some urine leakage.  In February 
1999, the veteran reported increased pain which prevented him 
from walking.  He was confined to a wheelchair.  There was 
pain on palpation throughout the spine and along the left 
leg.  He continued to complain of low back pain and left side 
neck pain, but there was some improvement.  By September 
2000, the veteran was able to walk slowly with a cane; 
evaluators noted exaggerated tenderness of the neck and low 
back.  Records reflect continued complaints of low back and 
neck pain, both radiating to the extremities.

In October 2001, the veteran was seen by a private 
neurologist, Dr. WNI.  The veteran complained of left side 
numbness of the upper and lower extremities, as well as sharp 
neck pain.  He ambulated with a cane.  Dorsiflexion of the 
left foot was weakened, but sensation was intact, as were 
deep tendon reflexes.  The veteran did favor the left leg 
when walking.  An EMG study showed no neurological deficits, 
and the veteran was referred for orthopedic treatment.  A 
second EMG in March 2002 clarified that there was evidence of 
lumbar radiculopathy, but no actual nerve damage.

The veteran's private chiropractor summarized his ongoing 
treatment in a December 2001 statement.  Dr. CHM stated that 
the veteran was treated bimonthly and had been responding to 
conservative treatment.  He described the disabilities as a 
"severe osteoarthritic condition," "chronic disc 
degeneration of the lumbar spine," and "moderate to severe 
lumbar lordotic curvature with left leg pain and numbness."  
He also noted limited cervical spine motion to the left.

The veteran stated during his Travel Board testimony in May 
2002 that he was required to use a wheelchair for a long time 
following surgery.  He could not walk due to pain.  He 
reported continued pain radiating to the lower extremities.  
He had not seen a doctor for some time for evaluation.

The veteran was referred to the UCI Pain Management Center in 
July 2002.  The veteran complained of pain along the entire 
spine, but particularly in the low back with radiation to the 
left lower extremity.  Pain was described as 8 to 10 out of 
10.  He also reported some numbness of the left upper 
extremity.  There was extreme guarding due to stated 
exquisite tenderness of the back, with multiple trigger 
points.  An epidural injection was administered in September 
2002.  He had some relief for several months, but pain and 
tenderness returned.  Subsequent injections were less 
effective.  

During a June 2004 VA examination, the veteran complained of 
persistent severe low back pain, with radiation to the left 
leg.  He stated that resultant weakness of the left foot 
contributed to falls up to twice a week.  He walked with a 
cane and rarely used a wheelchair.  Loss of lordosis was 
noted, as well as tenderness to palpation.  Range of motion 
of the lumbar spine was 0 degrees flexion or extension due to 
pain, 20 degrees rotation bilaterally, 10 degrees right 
lateral flexion, and 30 degrees left lateral flexion, all 
limited by pain.  Straight leg raise was positive on the left 
at 30 degrees.  There was decreased sensation on the left 
leg.  He also reported chronic neck pain which was aggravated 
by movement of the neck.  The pain radiated to the left arm.  
Cervical range of motion was 20 degrees flexion, 30 degrees 
extension, right rotation 30 degrees, left rotation 45 
degrees, and lateral flexion 30 degrees bilaterally.  Pain 
was noted at the extremes of each plane of motion.  

The veteran was examined again in August 2004.  He reported 
pain the length of the spine, with radiation to the arms and 
left leg.  He used a crutch to ambulate and occasionally 
relied on a wheelchair.  He was able to perform activities of 
daily living, but slowly and with discomfort.  Range of 
motion of the cervical spine was 30 degrees flexion, 25 
degrees extension, 20 degrees left rotation, and 40 degrees 
right rotation.  Lateral bending is possible to 45 degrees on 
the right and 40 degrees on the left.  All motion was limited 
by pain.  Lumbar spine motion was 10 degrees flexion, 0 
degrees extension, 20 degrees right rotation, 50 degrees left 
rotation, and 15 degrees lateral flexion bilaterally.  Gait 
was observed to be hesitant, hunched, and poorly balanced.  
Ankle jerk was absent on the left, and knee jerk reflex could 
not be tested due to pain.  Sensation was decreased over the 
left leg.  

Degenerative Joint and Disc Disease of the Lumbar Spine

The Board notes initially that during the pendency of this 
appeal, the criteria for evaluating disabilities of the spine 
were amended.  Both the old and new criteria are potentially 
applicable; those which are more advantageous to the veteran 
are to be applied.  The new criteria cannot, however, be 
applied prior to the effective date of the amendment.  The 
Board has determined that the newer criteria are not as 
advantageous to the veteran, as the available schedular 
evaluations in excess of the currently applied 40 percent 
require showings of unfavorable ankylosis, or incapacitating 
episodes lasting 6 weeks or more over the past year.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine and Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2007).  As 
the evidence of record clearly establishes that motion of the 
lumbar spine remains possible, and that no doctor has 
restricted the veteran to bed rest outside of already 
recognized convalescent periods, no evaluation in excess of 
40 percent is applicable under the new criteria.  Analysis of 
the veteran's claim will therefore proceed under the criteria 
for evaluation of lumbosacral strain in effect prior to 
September 26, 2003, and for intervertebral disc syndrome in 
effect prior to September 23, 2002.

From the date of service connection to June 28, 1995, the 
veteran's low back disability is properly evaluated under 
38 C.F.R. § 4.71a, Code 5295 (2003).  This provides a maximum 
schedular evaluation of 40 percent for lumbosacral strain 
with listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The medical evidence of record establishes a 
positive Goldthwaite's sign as of June 1993 VA examination, 
and VA treatment records document abnormal mobility of the 
low back, particularly in flexion and extension.  No higher 
schedular evaluation is available under the applicable 
diagnostic code.

The Board has considered evaluation as intervertebral disc 
syndrome under Code 5293, which provided a higher 60 percent 
evaluation for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  However, 
the medical evidence demonstrates that until the June 2005 
injury during a work capacity test, there was no disc disease 
present.  Further, there were no neurological findings 
associated with the back prior to the post-service injury.  
Code 5293 is not applicable prior to June 2005.  No higher 
initial evaluation for the low back disability is warranted 
prior to June 28, 2005.  38 C.F.R. § 4.71a, Code 5293 (2002).

Since June 28, 2005, however, the Board finds that a higher 
schedular evaluation is warranted.  A 60 percent evaluation 
is warranted for intervertebral disc syndrome following the 
diagnosis of that condition, under 38 C.F.R. § 4.71a, Code 
5293 (2002).  As was noted above, the discussion herein 
excludes those periods of time for which a temporary total 
evaluation has been assigned under 38 C.F.R. § 4.30 for 
surgery followed by a need for convalescence.

From December 1, 1995, to December 10, 1996, and since May 1, 
1997, the medical evidence establishes that the veteran has 
persistent and pronounced impairment of his lumbar spine and 
lower extremities due to radiating pain, muscle spasm, and 
muscular weakness, with little relief.  He was dependent on a 
wheelchair for mobility during much of the period until 2000, 
and current medical evidence shows that his movement is still 
severely restricted.  Although many doctors have suggested 
that there is a psychiatric component to the veteran's 
complaints of pain, and exaggeration of symptoms is referred 
to, there is also consistent objective medical evidence of 
impairment due to the diseased discs of the lower back.  
Assignment of the higher, 60 percent evaluation is warranted.

Degenerative Joint Disease of the Cervical Spine

As with evaluation of the lumbar spine disability, the Board 
recognizes that the criteria for evaluation were amended 
during the pendency of the appeal.  The Board again finds 
that the criteria in effect prior to September 26, 2003, are 
more advantageous to the veteran and hence must be applied.  
The newer criteria base evaluations in excess of the current 
20 percent on range of motion in flexion or on findings of 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2007).  There is no 
findings of ankylosis of the cervical spine, and all measured 
ranged of motion are in excess of the degree required for 
increased evaluation under the new criteria.  The older 
criteria, in contrast, do not require a finding of any 
specific range of motion and are based on the observed degree 
of functional impairment.  Limitation of motion of the 
cervical spine is rated 20 percent for moderate impairment, 
and 30 percent for severe impairment under 38 C.F.R. § 4.71a, 
Code 5290 (2002).

The medical evidence establishes that while the veteran has 
consistently complained of pain in the cervical spine, along 
with radiation to the upper extremities, and limitation of 
motion is documented, such limitation cannot be characterized 
as severe at any stage during the pendency of the appeal.  
The majority of functional limitation noted by examiners and 
treating doctors involves turning the head to the left side.  
Flexion remains possible to at least 20 degrees, while 
possible extension is even more complete.  The described 
extent of impairment does not warrant assignment of a higher, 
30 percent evaluation for severe limitation, even upon 
consideration of the described impairment form pain, fatigue, 
and weakness.

The Board has considered evaluation of the cervical spine 
disability as intervertebral disc syndrome under Diagnostic 
Code 5293, as in effect prior to September 23, 2002, but 
there is no advantage to the veteran in doing so, as the 
noted neurological impairments are generally limited to 
sensory deficiency.  Complaints of pain and findings of 
functional impairment do not rise to the severe level 
required for an evaluation in excess of 20 percent.

Entitlement to a higher initial evaluation for degenerative 
joint disease of the cervical spine must be denied.


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for bilateral tinnitus is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.

An initial evaluation in excess of 40 percent for 
degenerative joint and disc disease of the lumbar spine prior 
to June 28, 1995, is denied.

A 60 percent evaluation for degenerative joint and disc 
disease of the lumbar spine from December 1, 1995, to 
December 10, 1996, and since May 1, 1997, is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.

An initial evaluation in excess of 20 percent for 
degenerative arthritis of the cervical spine is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


